Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Status of the Claims
Acknowledgement is hereby made of receipt and entry of the communication filed 25 February 2020. After entry of the amendment claims 1-23, 26, and 27 are pending in the instant application. 

37 C.F.R. § 1.98
	The information disclosure statements filed 25 February 2020 and 26 January 2022, have been placed in the application file and the information referred to therein has been considered.

37 C.F.R. § 1.84
The drawings filed 25 February 2020, have been reviewed and are acceptable.

Specification-Objections
	The specification is objected to because of the following informalities: the tables set forth on pages 61 and 62 are illegible. Pages 61 references the amino acid sequence TSAPDTRPAP, but fails to provide a sequence identifier. The specification should be amended to incorporate the appropriate identifier (SEQ ID NO.: 1). Appropriate correction is required.

	35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):


Claims 1-11, 13, 14, and 23 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. Two separate requirements are set forth under this statute: (1) the claims must set forth the subject matter that applicants regard as their invention; and (2) the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
	Claim 1 references an immunogenic composition wherein a modified vaccinia Ankara (MVA) vector encodes hypoglycosylated MUC-1. Glycosylation is a posttranslational modification and is not encoded by the muc-1 nucleic acid. The degree of O-linked glycosylation can also vary depending upon the cell type. O-glycosylation typically occurs at serine and threonine residues. Has the muc-1 gene been modified to reduce the number of potential O-linked (and N-linked) sites? The reference to a hypoglycosylated MUC-1 is a relative term and does not allow the skilled artisan to ascertain the metes and bounds of the patent protection desired. The reference to MUC-1 is also confusing because it is not readily manifest if the claim is directed toward full-length MUC-1 (1,255 aa; NP_001191214.1), different isoforms of MUC-1, or polypeptides derived from the full-length protein or an isoform thereof. Furthermore, the reference to a composition comprising an MVA vector encoding hypoglycosylated MUC-1, a matrix (MA) protein sequence, and a MUC-1 peptide is confusing. Is the invention directed toward an MVA vector encoding these three proteins? If so, how do the muc-1 genes differ from each other? Alternatively, 7 TICD50 followed by a boost with soluble Tn-100 mer. Thus, the reference to an immunogenic composition comprising the aforementioned components is confusing. Amendment of the claim language to identify the precise coding potential of the MVA vector would be beneficial.
	Claims 2, 3, 13, and 14 reference a MUC-1 fragment (amino acids 407-475) from GenBank Protein Accession Number NP_001191214. GenBank sequences are frequently updated and change to correct various deficiencies (e.g., sequencing errors). Thus, the GenBank number referenced may actually refer to different proteins. It is suggested the claims be amended to incorporate the precise MUT-1 sequence.
	Claim 3 contains the phrase “for example” which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See M.P.E.P. § 2173.05(d).
Claim 23 references “binding antibodies”, or neutralizing antibodies, or non-neutralizing antibodies which is confusing. Humoral immune responses may produce non-neutralizing antibodies, neutralizing antibodies, or both. However both types of antibodies still bind to the antigen of interest. Thus the reference to just binding antibodies is confusing.

35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Written Description
Claims 1-11 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d 1016, (Fed. Cir. 1991). In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	For some biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length. Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession. As explained by the Federal Circuit, "(1) examples are not necessary to support the adequacy of a written description; (2) the written description standard may be met … even where actual reduction to practice of an invention is absent; and (3) there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure." Falkner v. Inglis, 448 F.3d 1357, 1366, 79 U.S.P.Q.2d 1001, 1007 (Fed. Cir. 2006); see also Capon v. ., 418 F.3d at 1358, 76 U.S.P.Q.2d at 1084 ("The Board erred in holding that the specifications do not meet the written description requirement because they do not reiterate the structure or formula or chemical name for the nucleotide sequences of the claimed chimeric genes" where the genes were novel combinations of known DNA segments.). However, the claimed invention itself must be Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 U.S.P.Q.2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 U.S.P.Q.2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).
	The claims are directed toward an immunogenic composition comprising a recombinant modified vaccinia Ankara (MVA) virus encoding hypoglycosylated forms of MUC-1 and a MA protein, as well as, a MUC-1 peptide. The claim breadth is considerable and encompasses a large genus of MUC-1 proteins including full-length MUC-1, isoforms thereof, and polypeptide variants. It has been well-documented that there at least 78 different human MUC-1 isoforms (Sousa et al., 2016). Some are full-length (MUC-1A, -1B, -1C, and 1D) whereas others are generated through alternative splicing events (MUC-1SEC). Moreover, these different isoforms all display different levels of O- and N-linked glycosylation, particularly on tumor cells. The disclosure fails to provide a definition for MUC-1 and the term MUC-1 peptide has been defined as any MUC-1-derived peptide comprising at least 10 amino acids. However, the disclosure fails to provide a representative number of MUC-1 peptides. Furthermore the term “fragment thereof” of MUC-1 can be as few as two contiguous amino acids (specification at p. 
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant was not in possession of a sufficient number of antibody variants to support the full breadth of the patent protection desired.

Claims 12-23, 26, and 27 are rejected under 35 U.S.C. § 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Amgen, Inc. v. Sanofi, 872 F.3d 1367, 124 U.S.P.Q.2d 1354 (Fed. Cir. 2017). AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 111 U.S.P.Q.2d 1780 (Fed. Cir. 2014). Univ. of Rochester v. G.D. Searle & Co., Inc., 358 F.3d 916, 920, 69 U.S.P.Q.2d 1886, (Fed. Cir. 2004). Enzo Biochem, Inc. v. Gen-Probe, Inc., 296 F.3d 1316, 63 U.S.P.Q.2d 1609, (Fed. Cir. 2002). Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 U.S.P.Q.2d 1398, (Fed. Cir. 1997). Fiers v. Revel Co., 984 F.2d 1164, 25 U.S.P.Q.2d 1601, (Fed. Cir. 1993). Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 U.S.P.Q.2d In re Rasmussen, 650 F.2d 1212, 211 U.S.P.Q. 323 (C.C.P.A. 1981). In re Wertheim, 541 F.2d 257, 191 U.S.P.Q. 90 (C.C.P.A. 1976).
	The crux of the statutory requirement governing written description is whether one skilled in the art, familiar with the practice of the art at the time of the filing date, could reasonably have found the later claimed invention in the specification as filed. In re Kaslow, 707 F.2d 1366, 1375, 217 U.S.P.Q. 1089, 1096 (Fed. Cir. 1983). In re Wilder, 736 F.2d 1516, 1520 222 U.S.P.Q. 349, 372 (Fed. Cir. 1984, cert. denied, 469 U.S. 1209 (1985). Texas Instruments, Inc. v. International Trade Comm’n, 871 F.2d 1054, 1063, 10 U.S.P.Q.2d 1257, 1263 (Fed. Cir. 1989). Moreover, the courts have stated that the evaluation of written description is highly fact-specific, and that broadly articulated rules are inappropriate. In re Wertheim, 541 F.2d 257, 263, 191 U.S.P.Q. 90, 97 (C.C.P.A. 1976). In re Driscoll, 562 F.2d 1245, 1250, 195 U.S.P.Q. 434, 438 (C.C.P.A. 1977). It is also important to remember that the true issue in question is not whether the specification enables one of ordinary skill in the art to make the later claimed invention, but whether or not the disclosure is sufficiently clear that those skilled in the art will conclude that the applicant made the invention having the specific claim limitations. Martin v. Mayer, 823 F2d 500, 505, 3 U.S.P.Q.2d 1333, 1337 (Fed. Cir. 1987).
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor has possession of the claimed invention. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 U.S.P.Q.2d at 1116. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 U.S.P.Q.2d 1961, 1966 (Fed. Cir. 1997). The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 U.S.P.Q.2d 1895, 1905 (Fed. Cir. 1996).
	For some biomolecules, examples of identifying characteristics include a sequence, structure, binding affinity, binding specificity, molecular weight, and length. Although structural formulas provide a convenient method of demonstrating possession of specific molecules, other identifying characteristics or combinations of characteristics may demonstrate the requisite possession. As explained by the Federal Circuit, "(1) examples are not necessary to support the adequacy of a written description; (2) the written description standard may be met … even where actual reduction to practice of an invention is absent; and (3) there is no per se rule that an adequate written description of an invention that involves a biological macromolecule must contain a recitation of known structure." Falkner v. Inglis, 448 F.3d 1357, 1366, 79 U.S.P.Q.2d 1001, 1007 (Fed. Cir. 2006); see also Capon v. ., 418 Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 U.S.P.Q.2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 U.S.P.Q.2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties).
	The claims are directed toward a method of inducing an immune response in a subject comprising administering a priming composition comprising a recombinant MVA vector encoding MUC-1 and a boosting composition comprising a MUC-1 peptide. Additional embodiments are directed toward preventing or treating cancer utilizing the same immunization regiment and reagents. The claim breadth is considerable and encompasses a large genus of MUC-1 proteins including full-length MUC-1, isoforms thereof, and polypeptide variants. It has been well-documented that there at least 78 different human MUC-1 isoforms (Sousa et al., 2016). Some are full-length (MUC-1A, -1B, -1C, and 1D) whereas others are any MUC-1-derived peptide comprising at least 10 amino acids. However, the disclosure fails to provide a representative number of MUC-1 peptides. The description only provides a limited number of examples encompassing a MUC-1 chimera comprising the extracellular domain of MUC-1, the transmembrane domain (TMD) of the Marburgvirus glycoprotein (GP), and the MUC-1 intracellular domain, as well as, a limited number of MUC-1 peptides which share the TSAPDTRPAP epitope. A preferred peptide was designated TN-100 MUC-1. However, no other isoforms or peptides are provided. There is nothing in the disclosure that would lead the skilled artisan to any additional MUC-1 polypeptides or peptides other than the few embodiments set forth.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude that Applicant was not in possession of a sufficient number of antibody variants to support the full breadth of the patent protection desired.

Enablement
Claims 26 and 27 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 26 is directed toward a method of preventing or reducing tumor growth by administering a priming composition .
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988). Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986). The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965). The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The claim breadth is considerable and encompasses a large genus of MUC-1 proteins and peptides including full-length MUC-1 (1,255 aa; NP-001191214.1), isoforms thereof, and polypeptide variants. It has been well-documented that there at least 78 different human MUC-1 isoforms (Sousa et al., 2016). Some are full-length (MUC-1A, -1B, -1C, and 1D) whereas others are generated through alternative splicing events (MUC-1SEC). Moreover, these different isoforms all display different levels of O- and N-linked glycosylation, particularly on tumor cells. The disclosure fails to provide a definition for MUC-1 and the term MUC-1 peptide has been defined as any MUC-1-derived peptide comprising at least 10 amino acids.

3)	The development of tumor vaccines and immunotherapeutic approaches has been challenging. Several factors have hampered their development including the tumor microenvironment, aberrant glycosylation of MUC-1 in different cancers, and the poor overall immunogenicity in humans (Martínez-Sáez et al., 2017; Hargadon, 2020; Brockhausen and Melamed, 2021). Martínez-Sáez et al. (2017) reviewed some of the problems associated with MUC-1 cancer vaccine development including the ability of cancer cells to generate immune escape mechanisms and the influence of glycosylation on immunogenicity. Hargadon (2020) noted that regulation of dendritic and T-cells in the tumor microenvironment is exceedingly complex and not fully understood.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude undue experimentation would be required to practice the claimed invention.

35 U.S.C. § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Robinson et al. (WO 2017/120577 A1, published 13 July 2017, and claiming priority to 08 January 2016 (62/276,479); hereinafter referred to as “Robinson et al. (2017)”) in view of Nilsson et al. (2002) and Tang et al. (2006). The claims are directed toward an immunogenic composition comprising: a) a recombinant modified vaccinia ankara (MVA) viral vector comprising a sequence encoding hypoglycosylated MUC-1, or fragment thereof, and a matrix protein sequence, and b) a MUC-1 peptide.  Claim 2 is directed toward a MUC-1 peptide that comprises an immunogenic intracellular domain fragment of MUC-1 with sequence 407-475 of GenBank Protein Accession Number NP_001191214, or an immunogenic fragment thereof.  Claim 3 is directed toward a MUC-1 peptide that comprises an immunogenic extracellular domain fragment of MUC-1 (for example sequence 20-376 of GenBank Protein Accession Number NP_001191214, or an immunogenic fragment thereof). Claims 4-10 reference MUC-1 peptides comprising various amino acid sequences  
AHGVTSAPDTRPAPGSTAPPAHGVTSAPDTRPAPGSTAPPAHGVTSAPDTRPAPGSTAPPAHGVTSAPDTRPAPGSTAPPAHGVTSAPDNRPALGSTAPP (Tn-100mer) (SEQ ID NO.: 5; claim 8); SEQ ID NO.: 6 (claim 9); SKKKKGCKLFAVWKITYKDTGTSAPDTRPAP (SEQ ID NO.: 7; claim 10). Claim 11 encompass an immunogenic composition with a pharmaceutically acceptable carrier.
Robinson et al. (2017) disclose the preparation of an MVA vector encoding MUC-1 and the matrix protein (VP40) from the Marburg virus (MARV). Expression of these two proteins produces highly immunogenic virus-like particles (VLPs) expressing MUC-1 on the VLP surface. The recombinant MVA (rMVA) encoded a MUC-1 protein comprising amino acids 407-475 of GenBank Protein Accession Number NP_001191214 (claim 2), a MUC-1 peptide that comprises an immunogenic extracellular domain fragment of MUC-1 (for example sequence 20-376 of GenBank Protein Accession Number NP_001191214) (claim 3), and MUC-1 peptides comprising various amino acid sequences TSAPDTRPAP (SEQ ID NO.: 1; claim 4); AHGVTSAPDTRPAPGSTAPP (SEQ ID NO.: 2; claim 5); AHGVTSAPDNRPALGSTAPP (SEQ ID NO.: 3; claim 6); AHGVTSAPDTRPAPGSTAPPAHGVTSAPDNRPALGSTAPP (SEQ ID NO.: 4; claim 7); AHGVTSAPDTRPAPGSTAPPAHGVTSAPDTRPAPGSTAPPAHGVTSAPDTRPAPGSTAPPAHGVTSAPDTRPAPGSTAPPAHGVTSAPDNRPALGSTAPP (Tn-100mer) (SEQ ID NO.: 5; claim 8); SEQ ID NO.: 6 (claim 9); SKKKKGCKLFAVWKITYKDTGTSAPDTRPAP (SEQ ID NO.: 7; claim 10). In particular see Example 1 (p. 53), Example 2 (pp. 55-63 and 66-70), claims 1-23, (pp. 82-84), and Figures 1 and 2. This form of MUC-1 was also hypoglycosylated when expressed in DF1 cells. This teaching does not disclose a immunization regimen comprising a vector prime/protein boost.
Both Nilsson et al. (2002) and Tang et al. (2006) disclose vector prime/protein boost immunization regimens. Both references 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare immunogenic compositions comprising a rMVA encoding hMUC-1 and an hMUC-1 peptide for boosting purposes. Moreover, Robinson et al. (2017) clearly states that various immunization regimens can be utilized including a vector prime/protein boost (pages 42-43 and 52).

Claims 12-23 are rejected under 35 U.S.C. § 103 as being unpatentable over Robinson et al. (WO 2017/120577 A1, published 13 July 2017, and claiming priority to 08 January 2016 (62/276,479); hereinafter referred to as “Robinson et al. (2017)”) in view of Nilsson et al. (2002) and Tang et al. (2006). The claims are directed toward a method of inducing an immune response in a subject comprising administering a priming composition comprising a recombinant modified vaccinia ankara (MVA) viral vector comprising a sequence encoding MUC-1, or fragment thereof, and a boosting composition comprising a MUC-1 peptide (vector 
AHGVTSAPDTRPAPGSTAPPAHGVTSAPDNRPALGSTAPP (Tn-100mer) (SEQ ID NO.: 5; claim 19); SEQ ID NO.: 6 (claim 20); SKKKKGCKLFAVWKITYKDTGTSAPDTRPAP (SEQ ID NO.: 7; claim 21). Claims 22 and 23 reference the induction of various immune responses (e.g., humoral or cellular).
Robinson et al. (2017) disclose the preparation of an MVA vector encoding MUC-1 and the matrix protein (VP40) from the Marburg virus (MARV) and immunization methods employing this construct. Expression of these two proteins produces highly immunogenic virus-like particles (VLPs) expressing MUC-1 on the VLP surface. The recombinant MVA (rMVA) encoded a MUC-1 protein comprising amino acids 407-475 of GenBank Protein Accession Number NP_001191214 (claim 2), a MUC-1 peptide that comprises an immunogenic extracellular domain fragment of MUC-1 (for example sequence 20-376 of GenBank Protein Accession Number NP_001191214) (claim 3), and MUC-1 peptides comprising various amino acid sequences TSAPDTRPAP (SEQ ID NO.: 1; claim 4); AHGVTSAPDTRPAPGSTAPP (SEQ ID NO.: 2; claim 5); AHGVTSAPDNRPALGSTAPP (SEQ ID NO.: 3; claim 6); AHGVTSAPDTRPAPGSTAPPAHGVTSAPDNRPALGSTAPP (SEQ ID NO.: 4; claim 7); 
Both Nilsson et al. (2002) and Tang et al. (2006) disclose vector prime/protein boost immunization regimens. Both references clearly demonstrate that including a protein boost following a vector prime leads to more robust humoral and cellular immune responses. In particular, Nilsson and colleagues administered and a rMVA encoding simian immunodeficiency virus (SIV) Gag/Pol/Env followed by a protein boost comprising gp148 (ENV) and p27 (Gag). The authors reported (see Abstract, p. 807) that humoral and cellular immune responses were most robust in the population receiving a rMVA prime followed by a recombinant protein boost. Tang and associates also demonstrated that a recombinant vector (r Ad hMUC-1/ecdCD40L) prime followed by a subcutaneous boost with h-MUC-1/ecdCD40L protein (see Materials and Methods, p. 5698). The authors reported that both humoral and cellular immune responses increased dramatically following the protein boost (see Abstract, p. 5697).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to immunize a host using a priming composition comprising rMVA encoding hMUC-1 and a boosting composition comprising an hMUC-1 peptide. Moreover, Robinson et al. (2017) clearly states that various immunization regimens can be utilized including a vector prime/protein boost (pages 42-43 and 52).

Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section, all general correspondence intended for the United States Patent and Trademark Office (Office) should be addressed to the mailing address set forth in 37 C.F.R. § 1.1 (e.g., Director of the United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450), or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully,

/JEFFREY S PARKIN/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        
12 March 2022